Name: Council Directive 94/24/EC of 8 June 1994 amending Annex II to Directive 79/409/EEC on the conservation of wild birds
 Type: Directive
 Subject Matter: environmental policy;  natural environment
 Date Published: 1994-06-30

 Avis juridique important|31994L0024Council Directive 94/24/EC of 8 June 1994 amending Annex II to Directive 79/409/EEC on the conservation of wild birds Official Journal L 164 , 30/06/1994 P. 0009 - 0014 Finnish special edition: Chapter 15 Volume 13 P. 0194 Swedish special edition: Chapter 15 Volume 13 P. 0194 COUNCIL DIRECTIVE 94/24/ECof 8 June 1994amending Annex II to Directive 79/409/EEC on the conservation of wild birdsTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 130s (1) thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the Economic and Social Committee (2), Acting in accordance with the procedure laid down in Article 189c of the Treaty, Whereas Annex II to Council Directive 79/409/EEC of 2 April 1979 on the conservation of wild birds (3) should be amended to take account of the latest knowledge on the situation of avifauna; Whereas several Member States have asked the Commission to amend Annex II/2 to include certain species which hitherto could not legally be hunted; Whereas Article 7 (4) of the same Directive requires Member States to ensure that the practice of hunting complies with the principles of wise use and ecologically balanced control of the species of birds concerned; Whereas owing to their geographical distribution and population levels in some countries certain species may be hunted or controlled locally with the result that certain requests for additions to Annex II/2 can be approved; Whereas the species Limosa limosa, Limosa lapponica and Numenius arquata should be removed from Annex II/2 in respect of Italy in order to protect the globally endangered species Numenius tenuirostis which they resemble so closely in their habits as much as in their appearance that there are exceptional risks of confusion; Whereas permitting the hunting of the species listed in Annex II/2 is merely an option of which the Member States may or may not avail themselves; whereas, therefore, they are not required to take measures to do so and, if they do so decide, they may do so even after the date laid down for the application of this Directive, HAS ADOPTED THIS DIRECTIVE: Article 1The text of the Annex to this Directive shall be substituted for that of Annex II/2 to Directive 79/409/EEC. Article 2The Member States shall bring into force the laws, regulations and administrative provisions necessary for them to comply with this Directive by 30 September 1995. When Member States adopt those provisions they shall include references to this Directive or accompany them with such references on their official publication. The Member States shall lay down the manner in which such references shall be made. Article 3This Directive is addressed to the Member States. Done at Luxembourg, 8 June 1994. For the CouncilThe PresidentE. PAPAZOI(1) OJ No C 255, 2. 10. 1992, p. 5. (2) OJ No C 191, 22. 7. 1991, p. 14. (3) OJ No L 103, 25. 4. 1979, p. 1. Directive last amended by Directive 91/244/EEC (OJ No L 115, 8. 5. 1991, p. 41). ANNEX 'ANEXO II/2 - BILAG II/2 - ANHANG II/2 - Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã Ã /2 - ANNEX II/2 - ANNEXE II/2 - ALLEGATO II/2 - BIJLAGE II/2 - ANEXO II/2 >TABLE>>TABLE>